SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the district court’s June 4, 2003 order be AFFIRMED.
Bernard W. Goonewardena, pro se, appeals from a June 4, 2003 order of United States District Court for the Southern District of New York (Baer, /.), denying his motion for judgment as a matter of law or a new trial pursuant to Fed.R.Civ.P. 50(b) and 59, and motion for relief from the court’s final judgment pursuant to Rule 60(b). We assume that the parties are familiar with the facts, the procedural history, and the issues on appeal.
We decline to address claims that Goonewardena failed to present to the district court. See Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 527 (2d Cir.1990) (“We generally will not consider claims that were not presented in the lower court.”). With respect to the remaining claims, we find them to be without merit, substantially for the reasons stated by the district court.
For the reasons set forth above, the June 4, 2003 order of the district court is AFFIRMED.